Order entered February 1, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-01428-CV

                      JP BENT TREE GP, LLC, ET AL., Appellants

                                            V.

                         RE CLOSING, LLC, ET AL., Appellees

                     On Appeal from the 44th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-18-14634

                                        ORDER
       Before the Court is appellees’ January 31, 2019 unopposed motion for an extension of

time to file a brief. We GRANT the motion and extend the time to February 15, 2019.


                                                   /s/   BILL WHITEHILL
                                                         JUSTICE